Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/25/2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Luediger (EP 0230969A1) in view of Okubo et al “Okubo” (JP 2014- 192651A), and further in view of Pavliscak et al “Pavliscak” (US 7,772,774 B2) teaches an antenna assembly comprising an antenna element; a radome structure disposed proximate to the antenna element, the radome structure comprising a plurality of plasma elements; a driver circuit operably coupled to the plasma elements; and a controller operably coupled to the driver circuit to provide control of plasma density of the plasma elements, wherein the plasma elements include respective enclosures, and wherein the at least some of the enclosures have a hexagonal cross sectional shape.
Luediger/Okubo/Pavliscak, however, fails to specifically teach that said driver circuit operably coupled to the plasma elements to selectively ionize individual ones of the plasma elements; and said controller operably coupled to the driver circuit to provide control of plasma density of the individual ones of the plasma elements.
Claims 2-13 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 14, Luediger/Okubo/Pavliscak teaches a radome structure for an antenna assembly, the radome structure comprising a plurality of plasma elements operably coupled to a driver circuit, the driver circuit being configured ionize the plasma elements responsive to operation of a controller operably coupled to the driver circuit to provide control of a plasma density of the plasma elements, wherein the plasma elements include respective enclosures, and wherein the at least some of the enclosures have a hexagonal cross sectional shape.
Luediger/Okubo/Pavliscak, however, fails to specifically teach that said driver circuit being configured to selectively ionize individual ones of the plasma elements responsive to operation of a controller operably coupled to the driver circuit to provide control of a plasma density of the individual ones of the plasma elements.
Claims 15-20 are allowed for at least the reason for depending on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOANG V NGUYEN/Primary Examiner, Art Unit 2845